     Case 3:20-cv-01716-LAB-MSB Document 3 Filed 10/08/20 PageID.38 Page 1 of 3



1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    ABDUL MUIZZ FARISH                        Case No.: 20cv1716-LAB (MSB)
12                               Petitioner,
                                                ORDER DENYING MOTION TO
13    v.                                        PROCEED IN FORMA
                                                PAUPERIS; AND
14    DHS, et al.
15                           Respondents.       ORDER DISMISSING PETITION
                                                WITHOUT PREJUDICE
16
17
18
19         Petitioner Abdul Muizz Farish, a Fijian national in federal custody and subject
20   to a final order of removal, filed his petition under 28 U.S.C. § 2241. Farish alleges
21   that his order of removal became final on January 13, 2020, but that the
22   government has not yet removed him to Fiji because of COVID-19 related
23   restrictions on overseas flights. Farish argues that his continued detention is illegal
24   under Zadvydas v. Davis, 533 U.S. 678 (2001), because six months has elapsed
25   since his order of removal became final and yet he is being kept in custody with no
26   immediate prospect of either removal or conditional release.
27         Although Farish paid the mandatory filing fee, he also filed a motion to
28   proceed in forma pauperis. That motion is DENIED AS MOOT.

                                                1
                                                                           20cv1716-LAB (MSB)
     Case 3:20-cv-01716-LAB-MSB Document 3 Filed 10/08/20 PageID.39 Page 2 of 3



1          Exhibits attached to the petition show that Farish, a lawful permanent
2    resident, was convicted of vehicular theft, evading a peace officer, and robbery.
3    After he served his sentence, he was ordered removed and declined to appeal the
4    order of removal. Under 8 U.S.C. § 1231, an alien who has been ordered removed
5    can be detained pending removal. In Zadvydas, the Supreme Court read a
6    Constitutional limitation into § 1231(a)(6), such that an alien’s post-removal
7    detention period was limited “to a period reasonably necessary to bring about that
8    alien’s removal from the United States.” 533 U.S. at 689. Indefinite detention
9    “would raise a serious constitutional problem” and is not authorized. Id. at 689–90,
10   699. “[O]nce removal is no longer reasonably foreseeable, continued detention is
11   no longer authorized by statute.” Id.
12         The Court set a 6-month period during which detention was presumptively
13   reasonable. After the expiration of this 6-month period, if the alien can provide
14   good reason to believe that there is no significant likelihood of removal in the
15   reasonably foreseeable future, the onus is on the government to rebut that
16   showing. Id. at 701. “This 6-month presumption, of course, does not mean that
17   every alien not removed must be released after six months.” Id. Rather, an alien
18   may be held in confinement “until it has been determined that there is no significant
19   likelihood of removal in the reasonably foreseeable future.” Id. This does not
20   require a showing that removal is impossible or will never occur. Id. at 702. On the
21   other hand, merely showing delays arranging for removal does not meet the
22   standard. See Nasr v. Larocca, 2016 WL 3710200, at *4 (C.D. Cal., June 1, 2016).
23         Farish has been detained several months longer than the 6-month period
24   that is presumptively reasonable. However, documents attached to the petition,
25   which Farish accepts as true, show that the delay is temporary. COVID-19 related
26   travel restrictions are preventing the government from arranging to put Farish on
27   a flight to Fiji, and that the government stands ready to remove him as soon as
28   travel is permitted. He has not pointed to any facts suggesting that these

                                               2
                                                                         20cv1716-LAB (MSB)
     Case 3:20-cv-01716-LAB-MSB Document 3 Filed 10/08/20 PageID.40 Page 3 of 3



1    restrictions are anything other then temporary. Although it is unknown when
2    COVID-19 restrictions will end, this uncertainty does not transform a temporary
3    detention into an impermissible indefinite one. See Diouf v. Mukasey, 542 F.3d
4    1222, 1233 (9th Cir. 2008) (holding that the fact that detention did not have a
5    “certain end date” did not render it impermissibly indefinite). See also Prieto-
6    Romero v. Clark, 534 F.3d 1053, 1064–65 (9th Cir. 2008) (rejecting argument that
7    removal was no longer reasonably foreseeable whenever there was “some degree
8    of uncertainty as to when his detention will conclude”).
9          Under Zadvydas, once the 6-month period has passed, if the alien shows
10   good reason to believe there is no significant likelihood he will be removed in the
11   reasonably foreseeable future, the government must either rebut that showing or
12   release him. 533 U.S. at 701. Here, Farish has not made the required showing,
13   so his petition will be dismissed. If he believes he can allege additional facts to
14   make the required showing, however, he may file an amended petition.
15         The petition is DISMISSED WITHOUT PREJUDICE. No later than October
16   30, 2020, Farish may file an amended petition correcting the defects this order has
17   pointed out. If he does not do this within the time permitted, this action will be
18   dismissed.
19
20         IT IS SO ORDERED.
21   Dated: October 8, 2020
22
23                                          Honorable Larry Alan Burns
                                            Chief United States District Judge
24
25
26
27
28

                                              3
                                                                        20cv1716-LAB (MSB)
